
	
		I
		112th CONGRESS
		1st Session
		H. R. 2872
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  improve the New Markets Venture Capital Program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Job Creation and Urban Revitalization Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increased investment in job creating small business
				concerns.
					Sec. 3. Updating definition of low-income geographic
				area.
					Sec. 4. Expanded uses for operational assistance for small
				business concerns located in areas of high unemployment.
					Sec. 5. Definition of area of high unemployment.
					Sec. 6. Nationwide distribution of companies to generate new
				employment opportunities.
					Sec. 7. Limitation on time for final approval.
					Sec. 8. Elimination of matching requirement for areas with high
				unemployment and areas designated as an urban manufacturing revitalization
				area.
					Sec. 9. Urban manufacturing revitalization areas.
					Sec. 10. Simplified formula for operational assistance
				grants.
					Sec. 11. Expanding operational assistance to conditionally
				approved companies.
					Sec. 12. Authorization of appropriations.
					Sec. 13. Streamlined application for New Markets Venture
				Capital Program.
				
			2.Increased
			 investment in job creating small business concerns
			(a)Developmental
			 venture capital and participation agreementsSection 351 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689) is amended—
				(1)in paragraph (1)
			 by inserting after geographic areas the following: or
			 encouraging the growth or continuation of small business concerns located in
			 areas of high unemployment; and
				(2)in paragraph
			 (6)(B) by inserting after geographic areas the following:
			 or in small business concerns located in areas of high
			 unemployment.
				(b)PurposesSection 352 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689a) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)to promote economic development in
				low-income geographic areas and to create job opportunities in areas of high
				unemployment by encouraging developmental venture capital investments in
				smaller enterprises and small business concerns primarily located in such
				areas; and
						;
				and
				(2)in paragraph
			 (2)—
					(A)in the matter
			 preceding subparagraph (A) by inserting after geographic areas
			 the following: and small business concerns located in areas of high
			 unemployment;
					(B)in subparagraph
			 (B) by inserting after geographic areas the following: or
			 in small business concerns located in areas of high unemployment;
			 and
					(C)in subparagraph
			 (C) by inserting after smaller enterprises the following:
			 and small business concerns.
					(c)Eligibility,
			 applications, and requirements for final approvalSection 354 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c) is amended—
				(1)in subsection
			 (a)(3) by inserting after geographic areas the following:
			 or investing in small business concerns located in areas of high
			 unemployment;
				(2)in subsection
			 (b)—
					(A)in paragraph (1)
			 by inserting after geographic areas the following: or in
			 small business concerns located in areas of high unemployment;
			 and
					(B)in paragraph (4)
			 by inserting after smaller enterprises the following: or
			 small business concerns; and
					(3)in subsection
			 (d)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking Each and inserting the following:
							
								(A)In
				generalExcept as provided in subparagraphs (B) and (C),
				each
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)Small business
				concerns located in areas of high unemploymentEach conditionally approved company engaged
				primarily in development of and investment in small business concerns located
				in areas of high unemployment shall raise not less than $3,000,000 of private
				capital or binding capital commitments from one or more investors (other than
				agencies or departments of the Federal Government) who met criteria established
				by the Administrator.
								;
				and
						(B)in paragraph
			 (2)(A) by inserting after smaller enterprises the following:
			 or small business concerns.
					(d)Operational
			 assistance grantsSection 358
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689g) is
			 amended—
				(1)in subsection
			 (a)(1) by inserting after smaller enterprises the following:
			 and small business concerns; and
				(2)in subsection (b)(1) by inserting after
			 smaller enterprises the following: and small business
			 concerns.
				3.Updating
			 definition of low-income geographic areaSection 351 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689), as amended by section 2 of this Act, is further
			 amended—
			(1)by striking
			 paragraphs (2) and (3);
			(2)by inserting after
			 paragraph (1) the following:
				
					(2)Low-income
				geographic areaThe term low-income geographic area
				has the meaning given the term low-income community in section
				45D(e) of the Internal Revenue Code of 1986, except that, without regard to
				that meaning, the term includes an area of high
				unemployment.
					;
				and
			(3)by redesignating
			 paragraphs (4) through (8) as paragraphs (3) through (7), respectively.
			4.Expanded uses for
			 operational assistance for small business concerns located in areas of high
			 unemploymentSection 351 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 689), as amended by this
			 Act, is further amended in paragraph (4) (as so redesignated by section 3 of
			 this Act) by inserting after business development the following:
			 and, with respect to a small business concern located in an area of high
			 unemployment, assistance that assists the concern with retooling, updating, or
			 replacing machinery or equipment.
		5.Definition of
			 area of high unemploymentSection 351 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689), as amended by this Act, is further amended by
			 adding at the end the following:
			
				(8)Area of high
				unemploymentThe term
				area of high unemployment means a geographic area that the
				Administrator determines has an unemployment rate that exceeds the national
				unemployment
				rate.
				.
		6.Nationwide
			 distribution of companies to generate new employment
			 opportunitiesParagraph (3) of
			 section 354(c) of the Small Business Investment Act of 1958 (15 U.S.C. 689c(c))
			 is amended to read as follows:
			
				(3)Geographic
				expansionIn selecting
				companies under paragraph (1), the Administrator shall consider the need to
				promote investment nationwide and shall, to the extent practicable, select at
				least 1 company from each geographic region of the Small Business
				Administration.
				.
		7.Limitation on
			 time for final approvalSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended in the matter preceding
			 paragraph (1) by striking a period of time, not to exceed 2
			 years, and inserting 2 years.
		8.Elimination of
			 matching requirement for areas with high unemployment and areas designated as
			 an urban manufacturing revitalization areaSection 354(d)(2)(A)(i)(III) of the Small
			 Business Investment Act of 1958 (15 U.S.C. 689c(d)(2)(A)(i)(III)) is amended by
			 inserting after under paragraph (1) the following: ,
			 except that this subclause shall not apply to a company the Administrator
			 determines is primarily serving small business concerns located in an area of
			 high unemployment or in an area designated as an urban manufacturing
			 revitalization area under subsection (f).
		9.Urban
			 manufacturing revitalization areas
			(a)In
			 generalSection 354 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 689c), as amended by this Act,
			 is further amended by adding at the end the following:
				
					(f)Urban
				manufacturing revitalization areas
						(1)In
				generalIn approving companies under this section to participate
				in the New Markets Venture Capital Program, the Administrator may approve a
				company to serve, throughout all States, solely small business concerns located
				in areas designated as an urban manufacturing revitalization area under
				paragraph (2).
						(2)DesignationFor
				purposes of paragraph (1), the Administrator may designate an area as an urban
				manufacturing revitalization area if—
							(A)the area is a
				low-income geographic area;
							(B)the Administrator
				determines the area is an urban area; and
							(C)the Administrator determines there is, or
				was during the preceding 10-year period, a substantial presence of businesses
				in the area the primary business of which is classified in sector 31, 32, or 33
				of the North American Industrial Classification System.
							(3)ConsiderationIn
				approving a company under paragraph (1), the Administrator shall give priority
				to a company that demonstrates a strong commitment to and experience in
				revitalizing and redeveloping urban areas through investment in and the
				provision of management and technical assistance to small business concerns in
				those areas.
						(4)CoordinationThe
				Administrator shall work to coordinate and make available to small business
				concerns served by a company approved under paragraph (1) the resources
				provided under the entrepreneurial development, contracting, and financing
				programs of the Administration.
						(5)Increasing
				procurement opportunitiesThe Administrator shall designate at
				least 1 procurement center representative or commercial market representative
				to identify procurement opportunities for small business concerns served by a
				company approved under paragraph
				(1).
						.
			(b)Capital
			 requirementSection 354(d)(1)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689c(d)(1)) is amended
			 by adding at the end the following:
				
					(C)Small business
				concerns located in urban manufacturing revitalization areasEach conditionally approved company engaged
				primarily in development of and investment in small business concerns located
				in areas designated as urban manufacturing revitalization areas under
				subsection (f) shall raise not less than $2,000,000 of private capital or
				binding capital commitments from one or more investors (other than agencies or
				departments of the Federal Government) who met criteria established by the
				Administrator.
					.
			10.Simplified
			 formula for operational assistance grantsSubparagraph (A) of section 358(a)(4) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 689g(a)(4)) is amended—
			(1)by striking
			 shall be equal to and all that follows through the period at the
			 end and inserting shall be equal to the lesser of—; and
			(2)by adding at the
			 end the following:
				
					(i)10
				percent of the resources (in cash or in kind) raised by the company under
				section 354(d)(2); or
					(ii)$1,000,000.
					.
			11.Expanding
			 operational assistance to conditionally approved companiesSection 358(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689g(a)) is amended by adding at the end the
			 following:
			
				(6)Grants to
				conditionally approved companies
					(A)In
				generalSubject to the provisions of this paragraph, upon the
				request of a company conditionally approved under section 354(c), the
				Administrator is authorized to make a grant to the company under this
				subsection.
					(B)Repayment by
				companies not approvedIf a company receives a grant under this
				paragraph and does not receive final approval under section 354(e), the company
				shall repay the amount of the grant to the Administrator.
					(C)Deduction from
				grant to approved companyIf a company receives a grant under
				this paragraph and receives final approval under section 354(e), the
				Administrator shall deduct the amount of such grant from the amount of any
				immediately succeeding grant the company receives for operational
				assistance.
					(D)Amount of
				grantNo company may receive a grant of more than $50,000 under
				this
				paragraph.
					.
		12.Authorization of
			 appropriationsSection 368(a)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689q(a)) is
			 amended—
			(1)in the matter
			 preceding paragraph (1) by striking fiscal years 2001 through
			 2006 and inserting fiscal years 2012 and 2013;
			(2)in paragraph
			 (1)—
				(A)by striking
			 $150,000,000 and inserting $75,000,000;
			 and
				(B)by inserting
			 before the period at the end the following: , of which not less than 50
			 percent shall be used to guarantee debentures of companies primarily serving
			 small business concerns located in areas of high unemployment;
			 and
				(3)in paragraph
			 (2)—
				(A)by striking
			 $30,000,000 and inserting $15,000,000; and
				(B)by inserting before the period at the end
			 the following: , of which not less than 50 percent shall be used to make
			 grants to companies primarily serving small business concerns located in areas
			 of high unemployment.
				13.Streamlined
			 application for New Markets Venture Capital ProgramNot later than 60 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall prescribe standard documents for a New Markets Venture Capital company
			 final approval application with respect to section 354(e) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(e)). The Administrator shall ensure that
			 the standard documents are designed to substantially reduce the cost burden of
			 the application process for companies.
		
